PER CURIAM:
Raphael Mendez, presently confined at the Federal Medical Center in Rochester, Minnesota, appeals the district court order dismissing his 28 U.S.C. § 2241 (2000) petition for lack of jurisdiction. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. Mendez v. Craven, No. 5:07-hc-02173-D (E.D.N.C. Apr. 2, 2008). We also find the court did not abuse its discretion in not transferring the case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.